Exhibit 99.1 Eclipse Resources Corporation Announces First Quarter 2017 Results: Higher Production, Production Guidance Raised, Operating Expense Guidance Reduced, Increased Utica Shale Dry Gas Type Curve and new 19,300 foot “Super-Lateral” Drilled STATE COLLEGE, PA- May 4, 2017- (BUSINESS WIRE) - Eclipse Resources Corporation (NYSE:ECR) (the “Company” or “Eclipse Resources”) today announced its first quarter 2017 financial and operational results, along with updated guidance for the second quarter of 2017 and full year 2017. In conjunction with this release, the Company has posted an updated investor presentation to its website at www.eclipseresources.com with additional first quarter results and operational detail.
